DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 01/15/2021. In the paper of 01/15/2021, Applicant amended claims 1 and canceled claims 2, 28-30 and 32 so that claims 1, 4-27 and 31 would remain to be reviewed.
This Office action additional corrects the claim dependency of claims 17-18 and 21 so they no longer depend from canceled claim 2.

Response to Arguments
Moot and Withdrawn Rejections
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot based on the cancelation of the claim.
The rejection of claims 1, 4-27 and 31 under 35 U.S.C. 103 as being unpatentable over Borovkov et al. (Epub 2010 Aug 6, Nucleic Acids Res. 38(19):e180 pp 1-10) in view of Borovkhov et al (2) (US2009/0305233) and Klein et al. (Epub 2015 Nov 8, Nucleic Acids Res. 44(5):e43) is withdrawn based on the amendment of claim 1. 
None of the cited references teach a method for assembly of a dsDNA molecule having a 5’ end and a 3’ end comprising providing a plurality of pairs of oligonucleotides, wherein each of the oligonucleotides has a 3’ or 5’ primer binding sequence that comprise a non-standard base; and 
wherein the oligonucleotides that comprise the ends of the dsDNA molecule to be assembled also have a universal 3’ or 5’ flanking sequence present to the inside of the 3’ and 5’ primer binding sequences, and 
wherein the oligonucleotide pairs that do not comprise the 3’ and 5’ ends of the dsDNA molecule being assembled do not comprise a universal 3’ flanking sequence or a universal 5’ flanking sequence, as 
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Borovkov et al. (Epub 2010 Aug 6, Nucleic Acids Res. 38(19):e180 pp 1-10) in view of Borovkhov et al (2) (US2009/0305233) and Klein et al. (Epub 2015 Nov 8, Nucleic Acids Res. 44(5):e43) is moot based on the cancelation of the claim.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Lisa A. Haile on May 04, 2021.
The application has been amended as follows: 
Claims 17-18 and 21 are amended as follows.

17. (Currently Amended) The method of claim [[2]] 1 wherein the 3’ and 5’ primer binding sequences do not comprise a restriction site for a restriction enzyme.

18. (Currently Amended) The method of claim [[2]] 1 wherein the 3’ and 5’ primer binding sequences are removed by the action of one or more enzymes that specifically cleave the primer binding sequences, and wherein the one or more enzymes do not comprise a restriction enzyme.

21. (Currently Amended) The method of claim [[2]] 1 wherein a plurality ofoligonucleotide pairs is comprised in a single container and forms at least two couplets, and the at least two couplets comprise distinct sets of 3’ and 5’ primer binding sequences , and the primers comprise two sets of primers that bind specifically to the at least two couplets.

Conclusion
Claims 1, 4-27 and 31 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 4, 2021